KIRKPATRICK, District Judge.
The facts in this case are undisputed. It appears that Joseph C. Firm was called as a witness *819for the defendant, and afterwards, in rebuttal, was examined on the part of the plaintiffs.' Upon cross-examination it was shown that he had made three agreements with the plaintiff company respecting royalties, or payments in lieu thereof; ho being the inventor, and the plain lifts his assignees. The defendant sought to compel the production of these agreements, upon the ground that they were material io show the extent of the witness’ interest in the suit, and the exact nature thereof. Witness, by advice of counsel, refused to produce the agreements, and the motion now is to compel him to do so. The defendant’s counsel slates that it clearly appears by the evidence in the cause, and it is admitíed, for the purpose of this suit, by the counsel for the plain!iffs, that the witness is financially interested to a substantial extent in the outcome of the litigation; and upon the hearing of the motion an affidavit was filed setting out that, matters of a private nature were contained in the agreements between the witness and the plaintiff corporation. 1 am therefore of the opinion that the wii.ness should not be compelled to produce them. The interest of a witness in the subject-matter of a controversy may be shown to affect his credibility, hut it does not follow' that the weight to he attached to his evidence varies with the amount of his ínteres!. The defendant, not being entitled to the production of the within agreements, cannot seek the disclosure of their contents by oral testimony. The motion of the defendants is denied.